Prentiss, Ch. J.
The general provision, in relation to suits cognizable before a justice of the peace, directs that they shall be brought and tried in the town in which the plaintiff or defendant resides; but there is a special provision, which requires, that actions brought to recover any debt, dues, or demands, for any goods, wares, and merchandise, sold and delivered in any town in this state, the plaintiff having removed from, or not residing in such town, shall be brought in the town in which the goods, wares, or merchandise were sold and delivered, or in the town in which the defendant resides. — (Com. Stat. p. 149.) The question presented by the pleadings is, whether the case is within the latter provision. Although the words of the provision are somewhat genera], yet the reason and object of it confine it to cases, where a person opens a shop or establishes business in a town, as a dealer or trader in goods, wares, or merchandise, and after-wards removes from the town, or transacts the business by his agent, not residing there himself. The act applies to a sale made by one who has thus established and carried on business in a town, in which he did not reside, or from which he has removed, and was never intended to apply to a single act of selling on a particular occasion, by one who did not use or follow the trade oí vending goods, wares, or merchandise, or, if he did, was only tflftisiently in the town in which the sale was made, and had no established business there. On a different construction of the act, if two persons residing in Middlebury should casually be in a remote town in the state, and one should there sell to the other an article of goods, it would be in the power of the vender to bring his action, to recover for the article sold, in such remote town.
But the action is brought upon a note of hand, and it may well fee doubted, whether the act ought to be construed to extend to *425such a case. The note is an entire and perfect contract in and of itself, and the action being founded upon that, it would seem to be an anomalous proceeding to inquire into the consideration of the note for the purpose of deciding where the action should be brought. Where a note is negotiated, and an action is brought upon it by the indorsee in the town in which he resides, to allow the action to be defeated by a plea, that goods, sold and delivered in some other town, formed the consideration of the note, would be as unreasonable as it would be vexatious. There appears to be no necessity for such an enlarged construction of the act, since the words of it may be sufficiently satisfied, by applying it to ac-tionsbrought professedly and directly to recover for goods sold.
Judgement affirmed.